MITCHELL, J.
While I concur in the result I do not wish to place the decision of the case exclusively upon sections 33 and 34, art. 4, of the constitution. I am of opinion that, even if these sections had never been adopted, the act in question would have been invalid as “class legislation,” because repugnant to section 2, art. 1, of the constitution, which declares that “no member of this state shall be * * * deprived of any of the rights or privileges secured to any citizen thereof unless by the law of the land.”